 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (the “Agreement”) is made this 1st day of
July, 2015 (the “Effective Date”), by and among Earl Kopriva (“Kopriva”), and
Geoffrey J. Thompson, Nancy Thompson, GWS Financial Services, Inc., Synergistic
Holdings, LLC, Accelera Innovations, Inc. (collectively, “Accelera Parties”),
and Robert C. Acri (“Acri”), with full knowledge of the facts with respect to
the dispute described below. Kopriva, the Accelera Parties and Acri are
hereafter sometimes referred to as the “Parties.”

 

RECITALS

 

A. On or about February 10, 2014, the Accelera Parties and Kopriva entered into
a Forbearance Agreement, which was an attempt to resolve a dispute between them
over what Kopriva claimed to be an unpaid debt.

 

B. Kopriva claimed that the Accelera Parties breached the Forbearance Agreement.

 

C. On August 12, 2014 Kopriva filed a lawsuit against the Accelera Parties in
the United States District Court for the Western District of Oklahoma, in Case
No. CIV-14-854-C, Kopriva v. Thompson, et al. (the “Lawsuit”).

 

D. On August 26, 2014, Kopriva filed an amended complaint adding Acri as a party
in the same Lawsuit.

 

E. Kopriva, the Accelera Parties and Acri desire, by this Agreement, to resolve
all disputes with regard to the matters set forth herein. Kopriva, the Accelera
Parties and Acri specifically agree that this Agreement is being made in order
to settle the Lawsuit and that this Agreement is in no way to be construed as an
admission of liability on the part of any of the Parties.

 

OBLIGATIONS OF THE PARTIES

 

In consideration of the mutual covenants as herein set forth, the Parties agree
as follows:

 

1. Kopriva Dismissal of Fraud Claim. Not later than July 7, 2015, Kopriva shall
file a Dismissal without Prejudice of the fraud claim asserted against the
Accelera Parties and Acri in the Lawsuit. By this dismissal, Kopriva reserves
the right to reassert the fraud claim at a later date, except as provided below
in paragraph 2. The Accelera Parties and Acri agree to not oppose this Dismissal
without Prejudice.

 

2. Accelera Parties and Acri Confession of Judgment. Not later than July 7,
2015, the Accelera Parties and Acri shall execute a Confession of Judgment (the
“Judgment” attached as Exhibit 1) of all remaining causes of action asserted
against them in the Lawsuit and the damages shall be stipulated as being
$110,000 against the Accelera Parties and Acri, jointly and severally, along
with any of Kopriva’s attorneys’ fees and costs incurred in executing and
collecting on the Judgment.

 



 

 

 

3. Kopriva’s Forbearance from Execution on the Judgment. Kopriva shall forbear
from executing on the Judgment so long as the Accelera Parties and Acri make the
payments as provided below in paragraph 4. Upon Kopriva’s receipt of the final
payment on or before May 1, 2016, along with the timely payment of all prior
payments, he shall file a Satisfaction of Judgment with the court in which the
Lawsuit was filed. If the Accelera Parties and Acri fail to make any of the
payments provided below, then Kopriva may immediately begin executing on the
Judgment.

 

4. Accelera Parties and Acri Payments. The Accelera Parties and Acri will pay
Kopriva $84,000 in good and immediately available funds (no later than the close
of business of the below designated dates) as follows:

 

(1) July 1, 2015 $14,000. (7) January 1, 2016 $7,000. (2) August 1, 2015 $7,000.
(8) February 1, 2016 $7,000. (3) September 1, 2015 $7,000. (9) March 1, 2016
$7,000. (4) October 1, 2015 $7,000. (10) April 1, 2016 $7,000. (5) November 1,
2015 $7,000. (11) May 1, 2016 $7,000. (6) December 1, 2015 $7,000.      


 



a. The payments shall be made by wire or cashier’s check to the trust account of
National Litigation Law Group, PLLC, at:

 



If by Wire, then:

 

  Acct.: National Litigation Law Group, PLLC Trust Acct   Bank: Oklahoma State
Bank   ABA No.: 303087995   Account No.: 6701014153   Contact: Luana Pender
(405.429.7609)         If by Cashier’s     Check, then: National Litigation Law
Group, PLLC Trust Account     2401 Northwest Twenty-Third Street, Suite 42    
Oklahoma City, OK 73107     Attn.: Luana Pender (405.429.7609)

 

b. Time is of an essence. There shall be no grace period and no cure opportunity
to make up for a missed or late payment.

 

5. Accelera Shares and Stock Certificates.

 

a. On or before July 1, 2015, the Accelera Parties will provide Kopriva stock
certificates representing 350,000 shares in Accelera Innovations, LLC. Accelera
Innovations, Inc. agrees to use its reasonable best efforts to cause its
transfer agent (i) to remove, on or before July 1, 2015, any restrictive legends
from stock certificates held by Kopriva representing 350,000 shares of Accelera
Innovations, Inc. common stock, and (ii) to issue, on or before July 1, 2015,
stock certificates representing such shares free of any restrictive legends,
such that the shares will not be subject to any Lock-Up or Leak-Out restriction
and Kopriva will be free to immediately sell or otherwise dispose of such
shares. Kopriva agrees to provide Accelera Innovations, Inc. any and all
information and documentation reasonably requested by Accelera Innovations, Inc.
in connection with the removal of restrictive legends from the stock
certificates.

 



2

 

 

b. Additionally, Accelera Innovations, Inc. agrees to issue to Kopriva, on or
before July 1, 2015, 25,000 shares of Accelera Innovations, Inc. common stock.
Accelera Innovations, Inc. and Kopriva agree that the stock certificates
representing such shares will bear a legend in substantially the following form:

 

THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED
OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF A LOCK-UP
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES (OR THE
PREDECESSOR IN INTEREST TO THE SHARES). THE SECRETARY OF THE COMPANY WILL, UPON
WRITTEN REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT
CHARGE,

 

Such shares shall be subject to a Lock-Up Period of six (6) months from the date
that the Common Stock (as that term is defined in the Lock-Up Agreement)
commences trading on the NASDAQ, during which time Kopriva shall not sell,
trade, transfer or otherwise dispose of these 25,000 shares.

 

c. Kopriva will have all of the rights and benefits of any other similar classed
Accelera shareholder.

 

6. General Release of Kopriva. The Accelera Parties, collectively and
individually, and Acri, along with their respective agents, heirs, successors
and assigns, upon signing this Agreement and in consideration hereof, hereby
release and discharge Kopriva, and any related or affiliated companies,
successors, assigns, attorneys and insurance carriers, and each of them, of and
from any and all administrative, civil, judicial and other actions, causes of
actions, claims, counterclaims, third-party claims, suits, demands, damages,
costs, loss of services, expenses, attorneys’ fees or compensation arising out
of anything which has occurred at any time up to and including the Effective
Date of this Agreement, whether known or unknown, and specifically including all
claims, counterclaims or other actions which might or could be brought from or
arising out of anything that is the subject of the Lawsuit, or the facts
outlined in the Recitals section. The obligations created by this Agreement are
excluded until satisfied.

 

7. General Release of the Accelera Parties and Acri. Kopriva, along with his
agents, heirs, successors and assigns, upon the Accelera Parties and Acri’s
satisfaction of each and all of their obligations under this Agreement and in
consideration hereof, hereby releases and discharges the Accelera Parties and
Acri, and any parent, subsidiary, related or affiliated companies, members,
managers, principals, officers, directors, agents, servants, employees,
successors, assigns, attorneys, insurance carriers, heirs, successors and
assigns, and each of them, of and from any and all administrative, civil,
judicial and other actions, causes of actions, claims, counterclaims,
third-party claims, suits, demands, damages, costs, loss of services, expenses,
attorneys’ fees or compensation arising out of anything which has occurred at
any time up to and including the Effective Date of this Agreement, whether known
or unknown, and specifically including all claims, counterclaims or other
actions which might or could be brought from or arising out of anything that is
the subject of the Lawsuit, or the facts outlined in the Recitals section. The
obligations created by this Agreement are excluded until satisfied.

 

8. Assignment. Each of the Parties represents that it has not conveyed, sold,
assigned, or otherwise transferred to any third party any portion of its claims
being released, discharged, or dismissed by virtue of this Agreement. Each of
the Parties represents that it is the lawful owner of all claims asserted by it
in the subject matter and that it has not assigned, pledged, or in any manner
sold or transferred any right, title, or interest in such claims. Neither this
Agreement, nor any interest herein, shall be assigned by any Party without the
prior written consent of the other Parties.

 

9. Warranty of Capacity to Execute Agreement. Each of the Parties warrants and
represents on behalf of itself that it has full power and authority to enter
into this Agreement and to bind the Parties, that any and all necessary consents
and approvals have been obtained, and that no other consent, approval or action
is required.

 



3

 

 

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective legal representatives,
successors, assigns and heirs.

 

11. Advice of Counsel. The Parties each have had access to and the benefit of
legal counsel and advice in negotiating, reviewing and executing this Agreement:
Robert J. Haupt of National Litigation Law Group, PLLC on behalf of Kopriva and
Lisa Bachman of Foley Mansfield, LP on behalf of the Accelera Parties and Acri.

 

12. Attorney Fees for Underlying Dispute. The Parties shall bear their own
attorney’s fees and costs with regard to the Lawsuit and the settlement thereof.

 

13. Enforcement of Agreement. In the event that any Party must bring an action
to enforce the terms of this Agreement, or any part of it, the prevailing party
shall be entitled to its reasonable costs and attorney fees.

 

14. Choice of Law and Venue. The Parties expressly agree that this Agreement
shall be governed by the laws of the State of Oklahoma and any action to enforce
this Agreement shall be brought in Oklahoma County, Oklahoma.

 

15. Interpretation. The terms and language of this Agreement are the result of
negotiations between the Parties and their respective counsel and there shall be
no presumption that any ambiguities in this Agreement should be resolved against
any party to this Agreement. Any controversy concerning the construction or
interpretation of this Agreement shall be decided neutrally, in light of
conciliatory purposes, and without regard to authorship.

 

16. Severability. If any provision, or portion of a provision, is found to be
unenforceable or invalid, such unenforceability or invalidity shall not render
this Agreement, or any other portion of it, unenforceable or invalid, and such
provision or portion of such provision shall be changed or interpreted so as to
best accomplish the objectives of such unenforceable or invalid provision,
within the limits of the applicable law.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will constitute one and the same instrument. Fax copies and
digital copies (in portable document, tagged image file or similar format) of
manually signed counterparts of this Agreement shall be deemed manually signed
for all purposes. Each party is authorized to rely on facsimile or other imaged
(e.g. “pdf” or “tiff”) signatures of the parties as having the same force and
effect as the receipt of an original signature of each party.

 

18. Entire Agreement. This Agreement represents the whole understanding and
agreement of the Parties hereto, and this Agreement supersedes any prior
negotiation or agreement between the Parties with respect to such matters. This
Agreement may not be amended, modified or supplemented except by a written
instrument executed by the Parties hereto. No party has made any representations
with respect to the settlement of the claims of the Parties other than those
contained herein.

 

[SIGNATURE PAGES FOLLOW]

 

4

 

 

  GEOFFREY J. THOMPSON       /s/ Geoffrey J. Thompson

 

 

STATE OF ILLINOIS )   ) SS. COUNTY OF WILL )

 

SUBSCRIBED AND SWORN to before me on July 1, 2015, by Geoffrey J. Thompson.

 

      /s/ Nicole C. Leheney (SEAL)   Notary Public       My Commission Expires:
 05-29-2017  [image_013.jpg]       Commission No.:    

 

5

 

 



  NANCY THOMPSON       /s/ Nancy Thompson

  

STATE OF ILLINOIS )   ) SS. COUNTY OF WILL )

 

SUBSCRIBED AND SWORN to before me July 1, 2015, by Nancy Thompson.

 

        /s/ Nicole C. Leheney (SEAL)   Notary Public         My Commission
Expires:  05-29-2017            [image_012.jpg]         Commission No.:      

 

6

 

 





  GWS FINANCIAL SERVICES, INC.         By: /s/ Geoffrey J. Thompson     Geoffrey
J. Thompson     President

 

STATE OF ILLINOIS )   ) SS. COUNTY OF WILL )

 

SUBSCRIBED AND SWORN to before me July 1, 2015, by Geoffrey J. Thompson,
President of GWS Financial Services, Inc.

 

        /s/ Nicole C. Leheney (SEAL)   Notary Public         My Commission
Expires: 05-29-2017    [image_014.jpg]                 Commission No.:      

 

7

 

 





  SYNERGISTIC HOLDINGS, LLC.         By: /s/ Geoffrey J. Thompson   Name:
Geoffrey J. Thompson     Manager

 

STATE OF ILLINOIS )   ) SS. COUNTY OF WILL )

 

SUBSCRIBED AND SWORN to before me July 1, 2015, by Geoffrey J. Thompson, Manager
of Synergistic Holdings, LLC.



 

        /s/ Nicole C. Leheney (SEAL)   Notary Public         My Commission
Expires: 05-29-2017    [image_015.jpg]         Commission No.:      



 

8

 



 





  ACCELERA INNOVATIONS, INC.         By: /s/ John F. Wallin     John F. Wallin  
  President

 

STATE OF ILLINOIS )   ) SS. COUNTY OF WILL )

 

SUBSCRIBED AND SWORN to before me June 30, 2015, by John F. Wallin, President of
Accelera Innovations, Inc.

 

        /s/ Nicole C. Leheney (SEAL)   Notary Public            [image_017.jpg]
My Commission Expires: March 26, 2018              Commission No.:      

 

9

 



 

  ROBERT C. ACRI       /s/ Robert C. Acri

 

STATE OF IL )   ) SS. COUNTY OF COCK )

 

SUBSCRIBED AND SWORN to before me July 1, 2015, by Robert C. Acri.

 

        /s/ Debbie Williams (SEAL)     Notary Public       [image_018.jpg]  My
Commission Expires:  05/07/2019             Commission No.: 522375    

  

10

 

 



  EARL KOPRIVA       /s/ Earl Kopriva

 

STATE OF Minnesota )   ) SS. COUNTY OF Hennepin )

 

SUBSCRIBED AND SWORN to before me July 1, 2015, by Earl Kopriva.

 

        /s/ Sheryl L. Hoye (SEAL)     Notary Public         My Commission
Expires: 1-31-19             Commission No.:            [image_019.jpg]

 



11

 

 [image_003.jpg]

 



 

 

 

 [image_004.jpg]

 



2

 

  [image_005.jpg]

 



3

 

 

[image_006.jpg] 

 



4

 

 

[image_007.jpg] 





5

 

 

EXHIBIT A

 



6

 

 

[image_008.jpg] 

 



7

 

 

[image_009.jpg] 

 

8

 

 

[image_010.jpg] 



9

 

 

